SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

844
CA 13-00288
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


STEPHANIE L. WORDEN, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

TONI SIMPSON AND FREDERICK L. SIMPSON,
DEFENDANTS-APPELLANTS.


ADAMS, HANSON, REGO, CARLIN, KAPLAN & FISHBEIN, ALBANY (PAUL G. HANSON
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

MICHAEL A. CASTLE, HERKIMER, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Herkimer County
(Norman I. Siegel, J.), entered November 5, 2012. The order denied
the motion of defendants for summary judgment.

     Now, upon the stipulation discontinuing action signed by the
attorneys for the parties on August 6, 2013, and filed in the Herkimer
County Clerk’s Office on August 27, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court